Citation Nr: 1521926	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  02-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dysthymic disorder.

2.  Entitlement to service connection for a stomach disability, claimed as gastro esophageal reflux disease.

3.  Entitlement to service connection for neck, shoulder, face, and jaw pain and numbness.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2002, December 2002, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania

The issues of a higher initial rating for dysthymic disorder and service connection for a stomach disability and neck, shoulder, face, and jaw pain and numbness were previously before the Board in April 2004, when they were remanded for further development.  

The Veteran appeared at a hearing before the undersigned in October 2003.  A transcript of the hearing is of record.  The Board remanded the appeal in April 2004.

The RO denied entitlement to service connection for a sleep disorder in the November 2012 rating decision.

The appeal was returned to the Board in October 2013.



FINDINGS OF FACT

1.  From March 27, 2002 to June 28, 2010, the Veteran's dysthymic disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

2.  Since June 29, 2010, the Veteran's dysthymic disorder has resulted in occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

3. The Veteran' stomach disability is proximately due to his service-connected essential tremor and degenerative changes of the cervical spine.

4.  The Veteran's neck, shoulder, face, and jaw pain and numbness are proximately due to his service-connected essential tremor and degenerative changes of the cervical spine.

5.  The Veteran's sleep disorder is proximately due to his service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for a 30 percent disability rating for dysthymic disorder were met from March 27, 2002 to June 28, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9433 (2014).

2.  The criteria for a 50 percent disability rating for dysthymic disorder have been met since June 29, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9433.

3.  The criteria for entitlement to service connection for a stomach disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria for entitlement to service connection for neck, shoulder, face, and jaw pain and numbness have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

5.  The criteria for entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This decision constitutes a full grant of the benefits sought with respect to the claims of entitlement to service connection.  Therefore, further notice or assistance is unnecessary.



This appeal arises from disagreement with an evaluation following the grant of service connection for dysthymic disorder.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied its duty to assist.  The RO assisted the Veteran in substantiating his claim by scheduling him for multiple VA examinations and by obtaining his service and VA treatment records.  The Veteran also had a hearing that was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc) (vacated on other grounds). 

In an increased rating claim, the duty to fully explain outstanding, material issues pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  .

At the hearing the Veteran was asked about his symptoms and their effect on his employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could help substantiate the claim both on a schedular and extraschedular basis.  There was not an explicit discussion of the reasons why the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  

During the hearing, the Veteran testified his dysthymic disorder had gotten worse since the assignment of an initial rating.  Accordingly, the issue was remanded to the AOJ for a new examination to assess the current level of severity of the disability.  The AOJ completed all instructions outlined in the April 2004 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to an Initial Rating in Excess of 10 Percent for Dysthymic Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Dysthymic disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9433, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work life setting); and inability to establish and maintain effective relationship. 

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In this case, the Veteran has been provided three VA mental health examinations: April 2002, May 2004, and June 2010.  The Veteran has not received any formal mental health treatment since service connection was established.  

In April 2002, a VA examiner diagnosed the Veteran as having mild dysthymic disorder, as secondary to benign essential tremor, and noted sleep interference and increased difficulty with functioning.  The examiner's opinion does not clearly indicate whether these symptoms are a result of essential tremor or dysthymic disorder.  Therefore, the Veteran must be given the benefit of the doubt, and the symptoms will be considered a result of dysthymic disorder for the purposes of this analysis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In May 2004, a VA examiner diagnosed mild to moderate dysthymic disorder and assigned a Global Assessment of Functioning (GAF) score of 70 for the condition.  The examiner found the Veteran experienced anxiety, but did not experience panic attacks as reported, as the symptoms described were not "even closely related" to a clinical definition of a panic attack.  The examiner noted the Veteran "appear[ed] to be somewhat more distressed" than he had been when examined in April 2002.  However, the examiner explained the increased symptoms were unrelated to his service-connected dysthymic disorder.  

In June 2010, a VA examiner diagnosed moderately severe dysthymic disorder and assigned a GAF score of 55 to 60 for the condition.  The examiner noted the Veteran manifested moderately severe social and emotional/psychological functioning.  The examiner also noted a sluggish and under-responsive, but not completely flattened, affect.  

The Veteran has also reported difficulty sleeping, mild memory loss, anxiety, and social and occupational impairment throughout appeal period.  He is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

From March 27, 2002 to June 28, 2010, the Veteran's symptoms more closely approximated the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.7.  During this period, the Veteran experienced symptoms such as sleep impairment, mild memory loss, anxiety, and social and occupational impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  As previously noted, a May 2004 VA examiner discounted the Veteran's reports of panic attacks, as the symptoms described were not "even closely related" to a clinical definition of a panic attack.  

In May 2004, the Veteran reported he had difficulty establishing and maintaining relationships with coworkers because he could not recall their names outside of the workplace.  However, this type of mild memory loss is specifically identified in the list of symptoms that support a 30 percent disability rating under the General Rating Formula for Mental Disorders.  The record also fails to establish issues with judgment and mood, and it appears the primary cause of the Veteran's diminished capacity for work during this period was an on-the-job back injury in 1999.  

There is also no evidence the Veteran had significant difficulty with social relationships during this period as the May 2004 examiner indicated the Veteran was "recovered nicely" from a previous divorce and had remarried.  An April 2002 VA examiner noted the Veteran had "repaired situations with his children" following a period of alienation after the divorce.  

GAF scores of 70 were assigned during the April 2002 and May 2004 examinations, which indicate mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994).  There are no additional psychiatric treatment records or statements from the Veteran that indicate a worsening of the Veteran's condition from March 27, 2002 to June 28, 2010.

However, the June 2010 VA examination report indicated the Veteran's dysthymic disorder had gotten measurably worse since the last examination in May 2004.  The June 2010 examiner explained the Veteran's essential tremor had become more noticeable and caused the Veteran to become more withdrawn.  He also noted a somewhat flattened, sluggish and under-responsive affect.  The June 2010 examiner described the Veteran's symptoms as moderately severe and assigned a GAF score of 55 to 60.  GAF scores in this range indicate moderate difficulty in social and occupational functioning.  Id.  Yet, the Veteran appears not to have been totally deficient in these areas as he was able to maintain a good relationship with his wife and children, as noted by the June 2010 VA examiner.  

Ultimately, a staged rating is appropriate in this case based on the facts found.  Fenderson, 12 Vet. App. at 125-26.  From March 27, 2002 to June 28, 2010, the symptoms of the Veteran's dysthymic disorder more closely approximated the criteria for a 30 percent disability rating under the General Rating Formula for Mental Disorders.  The June 2010 VA examination established a worsening of the Veteran's symptoms, necessitating a 50 percent disability rating for dysthymic disorder from June 29, 2010.  A higher rating is not warranted at any time during the appeal period as the Veteran does not have deficiencies in most areas, as his family and marital relationships appear stable and healthy.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the symptoms of the Veteran's disability.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Discussion of a total disability rating based on individual unemployability (TDIU) is also unnecessary as the evidence establishes the Veteran stopped working due to a non-service connected back injury.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, he has not made any contention that his service-connected disabilities render him unable to engage in substantially gainful employment and there is no other evidence at this point suggesting that the service connected disabilities cause unemployability.

Entitlement to Service Connection for a Stomach Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Here, a June 2010 VA examiner determined it is at least as likely as not that the Veteran's gastro esophageal reflux disease is due to the medications he takes for neck pain associated with his essential tremor and degenerative changes of the cervical spine.  Both of these conditions are service-connected.  The June 2010 examiner explained Diclofenac is the only medication that has been effective in alleviating the pain caused by the Veteran's service-connected disabilities.  

The Veteran initially claimed his stomach disability was secondary to his service-connected dysthymic disorder.  A May 2004 VA examiner indicated that this was not the case, noting there is no supporting evidence the condition is related to dysthymic disorder in terms of etiology.  However, the Board is required to consider all theories of entitlement reasonably raised by the record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  Therefore, the alternate theory of secondary service connection presented by the June 2010 must be considered, even though it was not initially pled by the Veteran.  As such, the evidence is in at least relative equipoise as to whether the Veteran's stomach disability is proximately due to his service-connected disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, service connection for a stomach disability is warranted.  

Entitlement to Service Connection for Neck, Shoulder, Face, and Jaw Pain and Numbness

An April 2006 VA examiner, E.O., M.D., determined the pain in the Veteran's neck, shoulder, face, and jaw "is most likely related to his cervical degenerative disease."  E.O., M.D., also noted the Veteran's reports of facial-hemicranial paresthesia worsening as he becomes more anxious and his tremor increases is consistent with the effect of anxiety-dysthymia upon a fixed neurological deficit.  After a June 2010 examination, E.O., M.D., noted the Veteran's pain was most likely related to his constant para-cervical muscle activity due to essential tremor, in addition cervical degenerative disease.  

The Veteran is service-connected for essential tremor and degenerative changes of the cervical spine.  The medical evidence shows the neck, shoulder, face, and jaw pain and numbness is a result of the combined effects of these service-connected disabilities.  See 38 C.F.R. § 3.310.  Thus, the record establishes the Veteran's neck, shoulder, face, and jaw pain and numbness is proximately due to his service-connected disabilities, and service connection is warranted.  
Entitlement to Service Connection for a Sleep Disorder

The record also establishes the Veteran's service-connected disabilities result in chronic sleep impairment.  This is well-documented throughout the Veteran's treatment records.  Treatment records dating as far back as April 1981 reveal the Veteran's service-connected essential tremor has interfered with his ability to sleep.  The Veteran's dysthymic disorder and chronic neck pain further complicate his issues with sleep impairment.  Thus, entitlement to service connection for a sleep disorder is warranted, as it is proximately due to the Veteran's service connected disabilities.  See 38 C.F.R. § 3.310.  


ORDER

Entitlement to an initial 30 percent rating from March 27, 2002 to June 28, 2010 for dysthymic disorder is granted.

Entitlement to a 50 percent rating from June 29, 2010 for dysthymic disorder is granted.

Entitlement to service connection for a stomach disability is granted.

Entitlement to service connection for neck, shoulder, face, and jaw pain, as secondary to essential tremor, is granted.

Entitlement to service connection for a sleep disorder is granted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


